Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-13-00146-CV

                  IN THE INTEREST OF T.R.Z., J.M.A., H.A.A., and I.A.

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-PA-03206
                     Honorable Charles E. Montemayor, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED and Appellant’s attorney’s motion to withdraw is GRANTED. No costs shall be
assessed against Appellant in relation to this appeal because he qualifies as indigent under Rule
20.1. See TEX. R. APP. P. 20.1.

       SIGNED August 28, 2013.


                                                _________________________________
                                                Patricia O. Alvarez, Justice